DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the boxes in figures 1, 10 and 50 are not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the dilution" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear as to whether sensing “a dilution” of claim 35 is further defining “the dilution of claim 31 or if it is an additional sensing of “dilution.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 11-18, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Geddes et al (4,572,206).
Regarding claim 1, Schulman et al disclose a detection system, comprising:
an elongate body defining a lumen at least partially along a length of the elongate body (abstract - catheter/probe has at least one lumen extending through its length);
one or more sensors positioned near or at a distal tip of the elongate body (col.2, ll.61-63 - a catheter or probe having a sensor or electrode positioned near or at its closed distal end);
	one or more openings (22) defined along the elongate body in proximity to the one or more sensors (col.3, ll.2-7 - radial openings are positioned within the catheter or probe, the radial openings are upstream from the sensor or electrode relative to the flow of blood), wherein the one or more openings are configured to control a boundary distance between the one or more sensors (fig.2b and 3 - the position of the one or more openings (22) is set with respect to the position of the one or more sensors (19)) and a fluid with a parameter of a known initial value when emitted from the one or more openings (col.3, ll.2-7 - the radial 
	a controller in communication with the one or more sensors (fig.5, col.4, ll.40-45 – functional block diagram of the electronic control unit, used to control and/or monitor the operation of the sensor(s) or electrode(s)), wherein the controller is configured to track a change in the parameter relating to concentration over the one or more sensors within a body of a subject (col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)).
	Schulman et al fail to explicitly disclose wherein the controller is configured to determine a position of the one or more sensors within a body of a subject.
	However, Geddes et al teach in the same medical field of endeavor, wherein the controller is configured to determine a position of the one or more sensors within a body of a subject (col.6, ll.23-27 - the identification of the location of the catheter tip is made by recording the electrocardiogram from the catheter electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors (sensor or electrode) of Schulman et al with determine a position of the one or more sensors within a body of a subject of Geddes et al as it would provide proper placement of the catheter at the implant site for delivery of an injection fluid as set forth in Geddes et al (abstract).
	Regarding claim 2, Schulman et al disclose wherein the one or more openings comprise a diffuse exit port (figs.2A, 2B and 3, col.5, ll.30-34 - plurality of openings 22 are formed through 
	Regarding claim 3, Schulman et al disclose wherein the one or more openings comprise a plurality of openings which are adjacent to one another (openings 22 in figures 2A, 2B and 3).
	Regarding claim 8, Schulman et al disclose further comprises a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).
	Regarding claims 11 and 12, Schulman et al as modified by Geddes et al disclose the invention as claimed and discussed above.  Schulman et al fail to additionally disclose wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid surrounding the one or more sensors.
	However, Geddes et al teach in the same medical field of endeavor, wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid (blood) surrounding the one or more sensors (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection fluid in blood of Schulman et al with the known initial value of the fluid comprising conductivity and the fluid having a lower conductivity than 
	Regarding claim 13, Schulman et al disclose wherein the one or more sensors comprise at least two sensors (fig. 3 - sensors 19).
	Regarding claim 14, Schulman et al disclose wherein the one or more openings are positioned between at least two sensors along the elongate body (fig.3, openings 22 on top side of catheter are between sensors 19).
	Regarding claim 15, Schulman et al disclose wherein the one or more openings are sized and positioned to minimize the boundary distance when the fluid is emitted at a predetermined flow rate (col.4, ll.54-59 - feedback information obtained from the sensor/probe to control, at least partially, the amount or rate of liquid chemical that is metered to the site of the sensor or probe).
Regarding claim 16, Schulman et al disclose a detection system, comprising:
an elongate body defining a lumen at least partially along a length of the elongate body (abstract - catheter/probe has at least one lumen extending through its length);
one or more sensors positioned near or at a distal tip of the elongate body (col.2, ll.61-63 - a catheter or probe having a sensor or electrode positioned near or at its closed distal end);
	one or more openings (22) defined along the elongate body in proximity to the one or more sensors (col.3, ll.2-7 - radial openings are positioned within the catheter or probe, the radial openings are upstream from the sensor or electrode relative to the flow of blood), wherein the one or more openings are configured to control a boundary distance between the one or more sensors (fig.2b and 3 - the position of the one or more openings (22) is set with 
	a controller in communication with the one or more sensors (fig.5, col.4, ll.40-45 – functional block diagram of the electronic control unit, used to control and/or monitor the operation of the sensor(s) or electrode(s)), wherein the controller is configured to track a change in the parameter relating to concentration over the one or more sensors within a body of a subject (col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)).
	Schulman et al fail to explicitly disclose wherein the controller is configured to determine a position of the one or more sensors within a body of a subject.
	However, Geddes et al teach in the same medical field of endeavor, wherein the controller is configured to determine a position of the one or more sensors within a body of a subject (col.6, ll.23-27 - the identification of the location of the catheter tip is made by recording the electrocardiogram from the catheter electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors (sensor or electrode) of Schulman et al with determine a position of the one or more sensors within a body of a subject of Geddes et al as it would provide proper placement of the catheter at the implant site for delivery of an injection fluid as set forth in Geddes et al (abstract).

	Regarding claim 18, Schulman et al disclose wherein the one or more openings comprise a plurality of openings which are adjacent to one another (openings 22 in figures 2A, 2B and 3).
	Regarding claim 23, Schulman et al disclose further comprises a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).
	Regarding claims 26 and 27, Schulman et al as modified by Geddes et al disclose the invention as claimed and discussed above.  Schulman et al fail to additionally disclose wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid surrounding the one or more sensors.
	However, Geddes et al teach in the same medical field of endeavor, wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid (blood) surrounding the one or more sensors (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).

	Regarding claim 28, Schulman et al disclose wherein the one or more sensors comprise at least two sensors (fig. 3 - sensors 19).
	Regarding claim 29, Schulman et al disclose wherein the one or more openings are positioned between at least two sensors along the elongate body (fig.3, openings 22 on top side of catheter are between sensors 19).
	Regarding claim 30, Schulman et al disclose wherein the one or more openings are sized and positioned to minimize the boundary distance when the fluid is emitted at a predetermined flow rate (col.4, ll.54-59 - feedback information obtained from the sensor/probe to control, at least partially, the amount or rate of liquid chemical that is metered to the site of the sensor or probe).
Claims 4-7 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Geddes et al (4,572,206) as applied to claim 1 above, and further in view of Itou et al (2006/0229589).
Regarding claims 4 and 19, Schulman et al as modified by Geddes et al disclose the invention as claimed and discussed above, but fail to explicitly disclose a stiffening member extending at least partially through the lumen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the lumen of Schulman et al as modified by Geddes et al with a stiffening member of Itou et al as it would provide a catheter that possesses highly desirable characteristics and performance capabilities as set forth in paragraph [0011] of Itou et al.
Regarding claims 5-7 and 20-22, Schulman et al as modified by Geddes et al disclose the invention as claimed and discussed above, but fail to explicitly disclose a stiffening member extending at least partially through the lumen, wherein a ratio of an internal diameter of the elongate body relative to an outer diameter of the stiffening member ranges from 0.1 to 0.7, wherein the one or more openings are defined such that a ratio of the exit port openings total area relative to a cross-sectional area between the internal diameter of the elongate body and an outer diameter of the stiffening member ranges from 1.2 to 30, and wherein the one or more openings are defined such that a ratio of the exit port openings total area relative to a cross-sectional area of the internal diameter of the elongate body ranges from 1.2 to 30.
However, Itou et al teach in the same medical field of endeavor, a stiffening member extending at least partially through the lumen ([0035] - reinforcement layer comprised of a plurality of reinforcing wires); and providing specific ratios of width to thickness ratios to provide desired flexural rigidity, and excellent kink resistance capability ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to experimentally determine the relative diameters of the stiffening paragraph [0011] of Itou et al.
Claims 9, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Geddes et al (4,572,206) as applied to claim 1 above, and further in view of Fierens et al (2015/0018762).
Regarding claims 9, 10, 24 and 25, Schulman et al disclose a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).  Schulman et al as modified by Geddes et al fail to explicitly disclose wherein the one or more openings are defined along a portion having a reduced diameter relative to the one or more sensors.
However, Fierens et al teach in the same medical field of endeavor, wherein the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body (fig.11b – openings 70’ and unlabeled indented opening as well as indented openings of fig.11E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings of Schulman et al as modified by Geddes et al with the one or more openings are defined along a portion .
Claims 31-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573).
Regarding claim 31, Schulman et al disclose a method of determining within a body of a subject, comprising:
emitting a fluid with a parameter of a known initial value through one or more openings defined along an elongate body (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed);
sensing a change in the parameter of the fluid relating to concentration via one or more sensors positioned near or at a distal tip of the elongate body and in proximity to one or more openings (col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)), wherein the one or more openings are configured to control a boundary distance between the one or more sensors and the fluid having the parameter when emitted from the one or more openings (fig.2b and 3 - the position of the one or more openings (22) is set with respect to the position of the one or more sensors (19)).
Schulman et al fail to explicitly disclose determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid.
However, Reiner teaches in the same medical field of endeavor, determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid ([0139] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors of Schulman et al with determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid et al as it would provide proper placement of the catheter at the specific area of interest for delivery of the fluid as set forth in Reiner ([0139]).
	Regarding claim 32, Schulman et al disclose further comprising advancing the elongate body intravascularly within the body of the subject (fig.3, col.4, ll.23-24 – the in vivo placement of the catheter or probe within a blood vessel).
	Regarding claim 33, Schulman et al disclose wherein emitting a fluid comprises emitting the fluid such that the fluid diffuses when emitted through the one or more openings (figs.2A, 2B and 3, col.5, ll.30-34 - plurality of openings 22 are formed through a wall 24 of the catheter 10 which permit liquid transported through the lumen 12 to pass into the environment surrounding the distal end 16 of the catheter).
	Regarding claim 34, Schulman et al disclose wherein emitting a fluid comprises emitting the fluid through the one or more openings which define an annular or circumferential opening (openings 22 extending around the circumference of the catheter as seen in figures 2A, 3 and 6).
	Regarding claims 37, Schulman et al disclose wherein sensing a dilution comprises sensing via at least two sensors (fig. 3 - sensors 19, wherein dilution occurs when the liquid chemical enters the blood).
.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claim 31 above, and further in view of Fierens et al (2015/0018762).
Regarding claim 35, Schulman et al disclose emitting a fluid comprises emitting the fluid through the one or more openings (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed.  
Schulman et al as modified by Reiner fail to explicitly disclose wherein the one or more openings are defined along a portion having a reduced diameter relative to the one or more sensors.
However, Fierens et al teach in the same medical field of endeavor, wherein the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body (fig.11b – openings 70’ and unlabeled indented opening as well as indented openings of fig.11E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify emitting a fluid comprises emitting the fluid through the one or more openings of Schulman et al as modified by Reiner with the one or more openings are .
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claim 31 above, and further in view of Geddes et al (4,572,206).
Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein sensing a change in the parameter comprises sensing a change in conductivity.
However, Geddes et al teach in the same medical field of endeavor, wherein sensing a change in the parameter comprises sensing a change in conductivity (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection fluid in blood of Schulman et al as modified by Reiner with sensing a change in the parameter comprises sensing a change in conductivity as it would provide an improved apparatus for measuring cardiac output utilizing indicator as set forth in Geddes et al (col.1, ll.51-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793